Exhibit 10.7 Klever Marketing: Design Proposal September 22, 2010 The items included in this proposal including all creative concepts, program recommendations, slogans, graphical designs and other items are confidential intellectual properties of Briabe Media, Inc. The use of this information other than to establish a working relationship with Briabe or to promote our capabilities is strictly prohibited. Introduction As a part of a broader update of its corporate image and products, Klever Marketing is seeking assistance in defining a new corporate identification while incorporating design elements that better conveys to its major stakeholders its unique value propositions, mission and role in the mobile marketing ecosystem. As a part of these plans, Klever has contacted Briabe Media to request a proposal for major design and branding support. We are pleased to extend Klever our proposal for design assistance with the brand elements identified herein. As an interactive agency with significant mobile marketing experience with some of the nations leading advertisers and advertising agencies, Briabe is uniquely positioned to assist Klever in developing and executing successful design strategies that will resonate with your target audiences to deliver the desired business results. © 2 Proposal Page 2 All rights reserved. Briabe Media proprietary and Confidential Briabes Design Proposal Klever Marketing Required Design Elements: 1. Branding Elements for Klever Marketing • Deliverables: o Design look & feel / visual branding including new Klever Marketing logo and color pallets. o 3 Comps will be delivered for each items • Budget: o • Resource(s): o One (1) LA Based Senior Designer • Time Frame: o Branding  one week from contract signing/ 3 comps per item 2. Flash Corporate And Product Overview Video • Deliverables: o Two to three minutes flash video, Klever Marketing Introduction o Develop video script o Source voiceover talent • Budget: o $4500 (Eight senior designer man days at $520, plus voiceover fees) • Resource: o One (1) LA Based Senior Designer and voice over talent • Time Frame: o 2.5 weeks after contract signing pending script approval. © 2 Proposal Page 3 All rights reserved. Briabe Media proprietary and Confidential 3. iPhone Application User Interface Design • Deliverables: o Icons and graphic creation for Application o Transitions / animations o Initial UX info gathering o Application Architecture / wireframe dev o Design refinements o Post design support for development phase • Budget: o 15 Senior Designer Man Day at $520/day - $7800 o 3 Illustrator Man Days at $440/day - $1320 o Total: $9,120 • Resources: o One (1) LA Based Senior Designer o One (1) LA Based Illustrator • Time Frame: o Wireframes due two (2) weeks after contract signing. Other deliverables will be ongoing according to the iPhone application development timeline. Total Proposal for Design Elements: $18,740 Payment Terms Upon completion of each milestone listed below (each a Milestone) and acceptance by Klever of all Deliverables associated with each such Milestone (and completion of all prior Milestones), Briabe Media may invoice Klever the amount listed for such Milestone below: Item Amount Due Date Payment 1: Kickoff 10/1/10 Payment 2: Branding 10/15/10 Payment 3: Flash 10/30/10 Payment 4: Application 11/15/10 All payments are due on receipt. © 2 Proposal Page 4 All rights reserved. Briabe Media proprietary and Confidential Work for Hire Except for Briabe Media s or its partner frameworks and code libraries initially used in development or other Briabe proprietary materials, all other materials, products, and modifications developed or prepared by Briabe Media under this Agreement, includin g without limitation forms, images and text viewable on the Internet, any HTML elements relating thereto, and software, including the deliverables and any updates thereto, are the property of the customer and all right, title and interest therein shall vest in the company and s hall be deemed to be a work made for hire under Inter United States & Canada copyright laws. Contact For questions or to accept this proposal, please contact: James Briggs CEO Briabe Media Inc. Mobile: 310-710-2380 james.briggs@briabemedia.com www.briabemedia.com Agreement To Engage The undersigned agree that this proposal submitted to Klever accurately reflects the scope of the work to which Briabe Media will deliver. Furthermore, this Consulting Service Agreement and the related work effort are mutually agreeable to both parties. © 2 Proposal Page 5 All rights reserved. Briabe Media proprietary and Confidential
